 
SECURITIES AND EXCHANGE COMMISSION
Washington, D.C. 20549
__________________________

 
FORM 8-K
__________________________
 
CURRENT REPORT
PURSUANT TO SECTION 13 OR 15(d)
OF THE SECURITIES EXCHANGE ACT OF 1934
 
Date of Report (Date of earliest event reported): December 5, 2019

 
[acylogo1inch.jpg]
 
AEROCENTURY CORP.
(Exact name of Registrant as specified in its charter)

 
                                     Delaware
                               94-3263974
                                             (State of Incorporation)
           (I.R.S. Employer Identification No.)

 
000-1036848
(Commission File Number)
 
1440 Chapin Avenue, Suite 310
Burlingame, CA 94010
(Address of principal executive offices including Zip Code)
 
650-340-1888
(Registrant's telephone number, including area code)
 
Not applicable
(Former name and former address, if changed since last report)
 
Check the appropriate box below if the Form 8-K filing is intended to
simultaneously satisfy the filing obligation of the registrant under any of the
following provisions (see General Instruction A.2. below):
 
⁯ ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR
230.425)
 
⁯⁯ ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR
240.14a-12)
 
⁯⁯ ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the
Exchange Act (17 CFR 240.14d-2(b))
 
⁯⁯ ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange
Act (17 CFR 240.13e-4(c)
 
Securities registered pursuant to Section 12(b) of the Act:
 
 
 
Title of each class
Name of each exchange on which registered
Common Stock, par value $0.001 per share
NYSE American Exchange

 
 

Indicate by check mark whether the registrant is an emerging growth company as
defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or
Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this
chapter).Emerging growth company  ☐
 

If an emerging growth company, indicate by check mark if the registrant has
elected not to use the extended transition period for complying with any new or
revised financial accounting standards provided pursuant to Section 13(a) of the
Exchange Act.  ☐

 
 

 
 
Item 1.01  Entry into a Material Definitive Agreement
 

Amendment to Credit Agreement

 

On December 5, 2019, AeroCentury Corp.  (the "Company") and two of its
subsidiary corporations, JetFleet Holding Corp. and JetFleet Management Corp.,
entered into a Temporary Waiver and Consent and Third Amendment to Credit
Agreement ("Third Amendment") with  MUFG Union Bank, N.A., as Agent, MUFG Bank
Ltd. ("MUFG Ltd."), as swap counterpary, and the lenders ("Lenders") under that
certain Third Amended and Restated Credit Agreement dated as of February 19,
2019 (the "Credit Agreement").   The Third Amendment: (i) reduced the current
maximum availability under the Credit Agreement to $85,000,000.00, and
eliminated the accordion feature under the Credit Agreement that allowed the
Company to request an increase of credit availability up to $108,000,000; (ii)
temporarily waived certain financial covenant defaults reported in the Company's
November 27, 2019 Covenant Compliance Certificate to the Lenders (the "November
Compliance Defaults"), and provided that the November Compliance Defaults would
not cause a termination under that certain Forbearance Agreement, dated October
28, 2019, between the Company, the Lenders and certain other parties, as amended
(the "Forbearance Agreement"); (iii) approved the Company's cash flow budget
delivered to Lenders on November 27, 2019, including the disbursement of funds
to the Company provided under such budget to occur on December 6, 2019; and (iv)
granted a temporary waiver of any event of default under swap contracts with
MUFG Ltd. as a result of the November Compliance Defaults or other existing
defaults previously waived by the Lenders pursuant to the Forbearance Agreement
and previous Credit Agreement amendments.

 
The foregoing description of the Third Amendment is qualified in its entirety by
reference to the copy of the Third Amendment filed as Exhibit 10.1 hereto.
 
Item 9.01
 
(d) Exhibits
 
10.1
Temporary Waiver and Consent and Third Amendment to Credit Agreement  between
and among the Company; JetFleet Holding Corp.; JetFleet Management Corp.;  MUFG
Union Bank, N.A., as Administrative Agent and Lender; MUFG Bank, Ltd., as swap
counterparty; and Zions Bancorporation, N.A. (fka ZB, N.A.) dba California Bank
and Trust, Umpqua Bank, U.S. Bank National Association, and Columbia State Bank,
as Lenders;  dated as of December 4, 2019


 
SIGNATURES

Pursuant to the requirements of the Securities Exchange Act of 1934, the
Registrant has duly caused this report to be signed on its behalf by the
undersigned, thereto duly authorized.
 
Date:  December 9, 2019

 
AEROCENTURY CORP.
By: /s/ Toni M. Perazzo
Toni M. Perazzo
S.V.P - Finance & Chief Financial Officer
